DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08 February 2022 has been entered.

Status of Claims

In the reply filed on 08 February 2022, the following changes have been made: amendments to claims 1 and 11. 
Claims 1-6, 10-15, and 20-21 are currently pending and have been examined.

Notice to Applicant

In light of [0001] of the specification, under BRI, a CAD diagnosis is interpreted to mean any diagnosis associated with a radiology encounter that includes text or annotations which describes the abnormalities on the medical images.
Under BRI, “receiving a confidence level in the CAD diagnosis” in claims 5 and 15 is interpreted to mean as receiving the confidence interval as a part of the CAD diagnosis for the medical image.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 10-15, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US10339937B2 in view of Chae et al. (US20160155227A1) in view of Finke et al. (US20140316772A1) and further in view of Sun et al. (US20190130073A1). Although the claims at issue are not identical, they are not patentably distinct from each other because recite substantially similar limitations.



Claims 1 and 11 recite substantially similar limitations to claims 1 and 6 of U.S. Patent No. US10339937B2. The subject matter of the present application amounts to claims which are narrower in scope. The substantially similar limitations of claims 1 and 11 in the instant application pertain to receiving a diagnostic intent of a human user, performing automated speech recognition on the audio signal, and providing a CAD diagnosis to the human user. The preceding limitations in regards to the diagnostic intent comprising at least one of a diagnosis of a patient, a description of observations of the patient, and a description of impressions of the observations of the patient is understood to be an obvious variant of a physician or a medical professional describing a condition of a patient in claims 1 and 6 of U.S. Patent No. US10339937B2. The preceding limitations in regards to providing the CAD diagnosis to the human user is understood to be an obvious variant of providing the rendered output to a reviewer, the reviewer including the physician or the medical professional or to another physician or medical professional in claims 1 and 6 of U.S. Patent No. US10339937B2. The difference between the present application and U.S. Patent No. US10339937B2 is that the present application discloses using a CAD system to generate a CAD diagnosis, receiving the CAD diagnosis from the CAD system, performing automatic speech recognition and natural language understanding, and determining whether to provide the CAD diagnosis to the human user. The additional limitations in the instant claims 10 and 20 are an obvious variant of claims 1 and 6 of U.S. Patent No. US10339937B2 for reciting that the input represents a diagnosis. The remaining dependent claims in the present application also recite substantially similar limitations to U.S. Patent No. US10339937B2, such as the text manipulation and rendering.


Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 contains the recitation “after (E) and (F), performing automatic speech recognition and natural language understanding on a second portion of the audio signal to produce a second portion of the report, the second portion of the report including second text.” However, applicant’s specification describes no particular manner by which the automated diagnostic support system performs automatic speech recognition and natural language understanding on separate portions (i.e. second portion) of the audio signal. Applicant’s specification describes performing automatic speech recognition and natural language understanding on an audio signal, but applicant’s specification provides no description by which a determination may be made on a second portion of an audio signal or how a computer may be programmed to perform this function. Additionally, the specification and Figure 1 suggest that the determination is made on the entirety of the audio signal as one whole portion versus separate portions. MPEP 2161.01 notes, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 10-15, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-6 and 10) and a machine (claims 11-15, and 20-21) which recite steps of using a computer aided diagnostic (CAD) system to generate a CAD diagnosis automatically based on a medical image; receiving the CAD diagnosis from the CAD system; receiving an audio signal representing speech of a human user performing automatic speech recognition and natural language understanding on a first portion of the audio signal to produce a first portion of a report, the first portion of the report including: (1) first text and (2) data representing a diagnostic intent of the human user; while performing (C), and after (D) determining, based on the CAD diagnosis and the data representing the diagnostic intent, whether to provide the CAD diagnosis to the human user; and while performing (C), after (E),only providing the CAD diagnosis to the human user if it is determined that the CAD diagnosis should be provided to the human user, and after (E) and (F), performing automatic speech recognition and natural language understanding on a second portion of the audio signal to produce a second portion of the report, the second portion of the report including second text .

Step 2A Prong 1
These steps of an automated diagnostic support system for clinical documentation, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language describing steps as performed by using a server and device, everything else in the context of this claim encompasses mental processes.  This could be analogized to manual transcription operations by a transcriptionist, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-6, 10, 12-15, and 20-21 reciting particular aspects of an automated support system for clinical 

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of using a computer aided diagnostic (CAD) system to generate a CAD diagnosis and receiving an audio signal representing speech of a human user; amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0006] to [0041], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving the CAD diagnosis from the CAD system amounts to mere data gathering; performing automatic speech recognition and natural language understanding on the audio signal to produce data representing a diagnostic 
Dependent claims 2-6, 10, 12-15, and 20-21 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 2-3 and 12-13 additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 4-6, 10, 14-15, and 20-21, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving an audio signal representing speech of a human user, e.g., receiving or transmitting data Symantec, MPEP 2106.05(d)(II)(i); performing automatic speech recognition and natural language understanding on the audio signal to produce data representing a diagnostic intent of the human user, see Sun et al. [0053] “In some embodiments, one or more medical facts (e.g., clinical facts) may be automatically extracted from the free-form narration (in audio or textual form) or from a pre-processed data representation of the free-form narration using a fact extraction component applying natural language understanding techniques, such as a natural language understanding (NLU) engine.” [0063] “In some embodiments, a text narrative, whether produced by ASR engine 102 (and optionally verified or not by a human), produced by medical transcriptionist 130, directly entered in textual form through user interface 110, or produced in any other way, may be re-formatted in one or more ways before being received by fact extraction component 104”, US20190130073A1, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US20160155227A1) in view of Finke et al. (US20140316772A1) and further in view of Sun et al. (US20190130073A1).
Regarding claim 1, Chae discloses at least one computer processor executing computer program instructions stored on at least one non-transitory computer-readable medium ([0159] “Moreover, it is understood that in exemplary embodiments, one or more units of the above-described apparatuses 100, 200 can include circuitry, a processor, a microprocessor, etc., and may execute a computer program stored in a computer-readable medium.”)
(A)  using a computer aided diagnostic (CAD) system to generate a CAD diagnosis automatically based on a medical image ([0053] “The diagnostic intention processor 130 performs diagnostic procedures that correspond to the determined diagnostic intention of the user. [0054] “For example, if the determined diagnostic intention is to measure the ROI, feature information about the detected ROI is extracted, and then classification on whether it is malignant or benign is carried out using the extracted feature information.”)
(B)  receiving the CAD diagnosis from the CAD system ([0054] “In addition, if the user's diagnostic intention is to freeze the displayed screen, the current displayed screen is frozen, and a measurement result of the ROI may be displayed on the current screen.”)
(F)  while performing (C), and after (E), only providing the CAD diagnosis to the human user if it is determined that the CAD diagnosis should be provided to the human user ([0084] “Accordingly, the diagnostic intention processor 230 may freeze the screen and output to the screen the 


Chae does not explicitly disclose however Finke teaches (C) receiving an audio signal representing speech of a human user ([0030] “The spoken audio stream 102 may, for example, be dictation by a doctor describing a patient visit. The spoken audio stream 102 may take any form. For example, it may be a live audio stream received directly or indirectly (such as over a telephone or IP connection), or an audio stream recorded on any medium and in any format.”)
the data representing a diagnostic intent of a human user comprising at least one of a diagnosis of a patient ([0032] “As shown in FIG. 1, the draft transcript 106 includes one or more codings 108, each of which encodes a “concept” extracted from the spoken audio stream 102.” [0033] “In the context of a medical report, each of the codings 108 may, for example, encode an allergy, prescription, diagnosis, or prognosis.” [0035] “As shown in FIG. 4A, the doctor has stated in the spoken audio stream 102 that the patient has an allergy to Penicillin and had a prior allergic reaction to peanut butter.”)
 a description of observations of the patient
([0043] “For example, in a “Physical Examination” section of a medical report, the text “temperature 37.2 C” could be coded as a current body temperature measurement of the patient.”) 
 and a description of impressions of the observations of the patient ([0036] “A first allergy description 414 derived from the words “the patient has an allergy to Penicillin that causes hives” in the speech 400.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user with Finke’s techniques for extracting facts from speech. The motivation for the combination of prior art elements is to reduce transcription errors in diagnosis caused by variations such as 1) features of the speakers whose speech is transcribed (e.g., accent, volume, dialect, speed); 2) external conditions (e.g., background noise) (See Finke, Background).


Chae in view of Finke does not explicitly disclose however Sun teaches (D) performing automatic speech recognition and natural language understanding on a first portion of the audio signal to produce a first portion of a report, the first portion of the report including: (1) first text and (2) data representing a diagnostic intent of the human user ([0053] “In some embodiments, one or more medical facts (e.g., clinical facts) may be automatically extracted from the free-form narration (in audio or textual form) or from a pre-processed data representation of the free-form narration using a fact extraction component applying natural language understanding 
(E) while performing (C), and after (D), determining, based on the CAD diagnosis and the data representing the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0168] “In this respect, DLR component 1565 may operate as a filter, eliminating some of the regions of text 1510 (and the corresponding annotations) that are likely sources of false positive medical billing code suggestions from further consideration by CAC application 1575 (e.g., text 1510′ may be a subset of text 1510 with text regions deemed not to be relevant excluded and annotations 1560′ may be a subset of annotations 1560 with the annotations derived from the excluded text regions removed from further consideration).”)
(G) after (E) and (F), performing automatic speech recognition and natural language understanding on a second portion of the audio signal to produce a second portion of the report, the second portion of the report including second text ([0093] “In some embodiments, a relation model, given that “acute” and “sinusitis” have been labeled as “Problem,” may then relate the two tokens together to a single medical fact of “sinusitis, acute.”  [0052] “For example……while in other embodiments, automatic 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user and Finke’s techniques for extracting facts from speech with Sun’s techniques for performing ASR and NLU analysis on speech. The motivation for the combination of prior art elements is to spare the clinician the time it would take to prepare the note in written form (See Sun, Background).
Regarding claim 2, Chae discloses wherein (E) comprises determining whether the CAD diagnosis agrees with the diagnostic intent of the human user ([0062] “In addition, when probe motion is determined to correspond to a diagnostic intention, the diagnostic intention determiner 220 may determine the user's diagnostic intention as being the diagnostic intention that matches the intention-based classification information stored in the intention information storage 250.”)
and wherein (F) comprises only providing the CAD diagnosis to the human user if it is determined that the CAD diagnosis agrees with the diagnostic intent of the human user ([0062] “The intention-based classification information maps probe motions that have been matched to the user's diagnostic intentions and may be stored beforehand in various forms, such as a table, ontologies, logical formulas, etc.” [0063] “The diagnostic intention processor 230 performs diagnostic procedures corresponding to the determined diagnostic intention of the user.” [0068] “The screen display 320 outputs a current image that is being received from the probe to the display screen.”)
Regarding claim 10, Chae does not explicitly disclose however Finke teaches wherein the data representing the diagnostic intent of the human user comprises input representing a diagnosis ([0035] “As shown in FIG. 4A, the doctor has stated in the spoken audio stream 102 that the patient has an allergy to Penicillin and had a prior allergic reaction to peanut butter.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user with Finke’s techniques for extracting facts from speech. The motivation for the combination of prior art elements is to reduce transcription errors in diagnosis caused by variations such as 1) features of the speakers whose 
Regarding claim 11, Jeon discloses at least one non-transitory computer-readable medium having computer program instructions stored thereon,  wherein the computer program instructions are executable by at least one computer processor to execute the method ([0159] “Moreover, it is understood that in exemplary embodiments, one or more units of the above-described apparatuses 100, 200 can include circuitry, a processor, a microprocessor, etc., and may execute a computer program stored in a computer-readable medium.”)
 (A)  using a computer aided diagnostic (CAD) system to generate a CAD diagnosis automatically based on a medical image ([0053] “The diagnostic intention processor 130 performs diagnostic procedures that correspond to the determined diagnostic intention of the user. [0054] “For example, if the determined diagnostic intention is to measure the ROI, feature information about the detected ROI is extracted, and then classification on whether it is malignant or benign is carried out using the extracted feature information.”)
 (B)  receiving the CAD diagnosis from the CAD system ([0054] “In addition, if the user's diagnostic intention is to freeze the displayed screen, the current displayed screen is frozen, and a measurement result of the ROI may be displayed on the current screen.”)
(F)  while performing (C), and after (E), only providing the CAD diagnosis to the human user if it is determined that the CAD diagnosis should be provided to the human user ([0084] “Accordingly, the diagnostic intention processor 230 may freeze the screen and output to the screen the diagnostic information that contains the measurement information about the measured ROI.”)


Chae does not explicitly disclose however Finke teaches (C) receiving an audio signal representing speech of a human user ([0030] “The spoken audio stream 102 may, for example, be dictation by a doctor describing a patient visit. The spoken audio stream 102 may take any form. For example, it may be a live audio stream received directly or indirectly (such as over a telephone or IP connection), or an audio stream recorded on any medium and in any format.”)
the data representing a diagnostic intent of a human user comprising at least one of a diagnosis of a patient ([0032] “As shown in FIG. 1, the draft transcript 106 includes one or more codings 108, each of which encodes a “concept” extracted from the spoken audio stream 102.” [0033] “In the context of a medical report, each of the codings 108 may, for example, encode an allergy, prescription, diagnosis, or prognosis.” [0035] “As shown in FIG. 4A, the doctor has stated in the spoken audio stream 102 that the patient has an allergy to Penicillin and had a prior allergic reaction to peanut butter.”)
 a description of observations of the patient
([0043] “For example, in a “Physical Examination” section of a medical report, the text “temperature 37.2 C” could be coded as a current body temperature measurement of the patient.”) 
 and a description of impressions of the observations of the patient ([0036] “A first allergy description 414 derived from the words “the patient has an allergy to Penicillin that causes hives” in the speech 400.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user with Finke’s techniques for extracting facts from speech. The motivation for the combination of prior art elements is to reduce transcription errors in diagnosis caused by variations such as 1) features of the speakers whose speech is transcribed (e.g., accent, volume, dialect, speed); 2) external conditions (e.g., background noise) (See Finke, Background).

Chae in view of Finke does not explicitly disclose however Sun teaches (D) performing automatic speech recognition and natural language understanding on a first portion of the audio signal to produce a first portion of a report, the first portion of the report including: (1) first text and (2) data representing a diagnostic intent of the human user ([0053] “In some embodiments, one or more medical facts (e.g., clinical facts) may be 
(E) while performing (C), and after (D), determining, based on the CAD diagnosis and the data representing the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0168] “In this respect, DLR component 1565 may operate as a filter, eliminating some of the regions of text 1510 (and the corresponding annotations) that are likely sources of false positive medical billing code suggestions from further consideration by CAC application 1575 (e.g., text 1510′ may be a subset of text 1510 with text regions deemed not to be relevant excluded and annotations 1560′ may be a subset of annotations 1560 with the annotations derived from the excluded text regions removed from further consideration).”)
(G) after (E) and (F), performing automatic speech recognition and natural language understanding on a second portion of the audio signal to produce a second portion of the report, the second portion of the report including second text ([0093] “In some embodiments, a relation 


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user and Finke’s techniques for extracting facts from speech with Sun’s techniques for performing ASR and NLU analysis on speech. The motivation for the combination of prior art elements is to spare the clinician the time it would take to prepare the note in written form (See Sun, Background).
Regarding claim 12
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 10.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US20160155227A1) in view of Finke et al. (US20140316772A1), Sun et al. (US20190130073A1), and further in view of Koll et al. (US20140324423A1).
Regarding claim 3, Chae discloses ….CAD diagnosis…. ([0053] “The diagnostic intention processor 130 performs diagnostic procedures that correspond to the determined diagnostic intention of the user.”)

Chae in view of Finke and Sun does not explicitly disclose however Koll teaches wherein (E) comprises determining whether the diagnostic intent of the human user includes a finding that the…..does not include ([0035] “As mentioned above, the structured document analyzer 106 may produce a conclusion 114, such as a conclusion 114 that certain required information is missing from the report.”)
and wherein (F) comprises not providing the…..to the human user if it is determined that the diagnostic intent of the human user includes a finding that the…..does not include, and otherwise providing the….to the human user ([0046] “For example, if the structured document analyzer 106 determines that to comply with a particular best practice, the 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user, Finke’s techniques for extracting facts from speech, and Sun’s techniques for performing ASR and NLU analysis on speech with Koll’s techniques for performing ASR to generate a conclusion that would be required from missing text. The motivation for the combination of prior art elements is to determine a 
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 3.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US20160155227A1) in view of Finke et al. (US20140316772A1), Sun et al. (US20190130073A1), and further in view of Kim et al. (US20160171708A1).
Regarding claim 4, Chae discloses and wherein (E) comprises determining, based on the CAD diagnosis, …., and the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0083] “If the probe has remained stationary during the second time unit, the diagnostic intention determiner 220 may determine that the user's diagnostic intention is to freeze the screen, and may thus display diagnostic information to observe in detail the ROI.”)

Chae in view of Finke and Sun does not explicitly disclose however Jeon discloses wherein (B) further comprises receiving prior output from the CAD system; ….prior output…. ([0066] “… based on a difference or similarity between histograms of a previous image frame and a current image frame.”)



Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 4.
Claims 5-6, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US20160155227A1) in view of Finke et al. (US20140316772A1), Sun et al. (US20190130073A1), and further in view of Barinov et al. (WO2018031919A1).
Regarding claim 5, Chae discloses and wherein (D) comprises determining, based on the CAD diagnosis,….and the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0083] “If the probe has remained stationary during the second time unit, the diagnostic intention determiner 220 may determine that the user's diagnostic intention is to freeze the screen, and may thus display diagnostic information to observe in detail the ROI.”)

Chae in view of Finke does not explicitly disclose however Barinov teaches wherein (B) further comprises receiving a confidence level in the CAD diagnosis;....the confidence level in the CAD diagnosis…. ([0096] “The present inventive concept utilizes training data with intermediate values given by the human operator as well as a trained CAD system to better indicate the level of confidence of the trained CAD systems recommendation. Thus a more general value is given for the confidence (or probability of being correct) of cancer given an image with feature vector X as well as the CAD recommendation and anticipated or actual user initial decision (the operator's decision is obtained implicitly by using the CAD system which may be biased by his/her error profile) to give a confidence score of the CAD system recommendation.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user, Finke’s techniques for extracting facts from speech, and Sun’s techniques for performing ASR and NLU analysis on speech with Barinov’s techniques for providing a personalized CAD diagnosis. The motivation for the combination of prior art elements is to generate a confidence level indicator (CLI) for CAD systems in order to improve the personalization of the diagnosis (See Barinov, Abstract).
Regarding claim 6, Chae discloses and wherein (E) comprises determining, based on the CAD diagnosis, ….., and the diagnostic intent, whether to provide the CAD diagnosis to the human user ([0083] “If the probe has remained stationary during the second time unit, the diagnostic intention determiner 220 may determine that the user's diagnostic intention is to freeze the screen, and may thus display diagnostic information to observe in detail the ROI.”)

Chae in view of Finke does not explicitly disclose however Barinov teaches wherein (B) further comprises receiving a known error rate of the human user;….. the known error rate of the human user….. ([0084] “The personalized radiologist/operator pre-CAD model of block 116 may help to identify for what types of image features the specific operator tends to make an erroneous decision, i.e., a decision that differs from a known correct diagnostic decision.”  [0074] “The weighting or penalty function are used to enhance the CAD error profile be diverse from the operator by putting more weight on those errors typically made by the user or users.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Chae’s techniques for a CAD diagnosis based on the diagnostic intention of the user, Finke’s techniques for extracting facts from speech, and Sun’s techniques for performing ASR and NLU analysis on speech with Barinov’s techniques for 
Regarding claim 15, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 21, the limitations are rejected for the same reasons as stated above for claim 6.

Response to Arguments
Applicant’s arguments filed on 08 February 2022 have been considered but are not fully persuasive.
Regarding the double patenting rejection, the applicant argues that based on the arguments in the 103 rejection the double patenting rejection should be withdrawn. Additionally, the applicant asserts that claims 1 and 6 of U.S. Pat. No. 10,339,993 do not mention the amendments to the present claims and the diagnostic intent of a user or a diagnosis, a description of observations of the patient, or a description of impressions of the observations of the patient and providing the diagnosis to humans based on the CAD diagnosis and the diagnostic intent. Additionally, the applicant also asserts that the cited references and claims 1 and 6 of U.S. Pat. No. 10,339,937 do not recite or suggest performing (E) and (F) while performing (C), and performing (G) after performing (E) and (F).

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that amended claims 1 and 11 are still rejected under USC 103 and are still an obvious variant of claims 1 and 6 of U.S. Pat. No. 10,339,993. The claims of the present application are narrower in scope of U.S. Pat. No. 10,339,993. The limitations of “comprising at least one of a diagnosis of a patient, a description of observations of the patient, and a description of impressions of the observations of the patient” are an obvious variant of “a physician or a medical professional describing a condition of a patient” in U.S. Pat. No. 10,339,993 the interpretation of which is also supported by the specification (e.g. page 6, Col. 4 of the specification elaborates on the interpretation of claim 1 which is a physician describing a patient visit). Therefore, the double patenting rejection is maintained.
Regarding the 101 rejection, the applicant argues on the bottom of page 13 to the top of page 14 that under Step 2A the claims are not methods of organizing human activity and instead are fully computer-automated which constitute improvements to computer technology. 

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that the claims have been interpreted in this present action to recite a mental process.


technology and integrates any abstract idea into a practical
application of that idea. Applicant requests withdrawal of the 101 rejection.


Examiner respectfully disagrees with the applicant’s argument. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm to improve accuracy, the claimed invention purports to improve the accuracy of the CAD diagnosis by reducing computations and selectively providing output to a physician only in cases in which embodiments of the present invention determine that it would be valuable to provide such output. There is no nexus between the claimed features and the technological problem identified in the specification. Instead, the claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). Reducing the number of computations that the CAD system performs by the computer processor is a conventional solution to reduce time and effort. Adjusting or reducing computations is not a technological improvement. Additionally, time and effort ([0006] of specification) are non-FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. Furthermore, examiner points out that the limitations in steps E to G which the applicant states demonstrates parallel processing have no indication in the specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P.
Regarding the 103 rejection, the applicant argues pages 16 to 19 that [0168] of Sun does not teach element E of claim 1. Specifically, the DLR component 1565 in Sun does not receive a "CAD diagnosis" as input, as required by element (E) of claim 1, and therefore cannot make a determination based on the CAD diagnosis and data representing diagnostic intent, as required by claim 1. Applicant points to Fig. 15 of Sun to indicated that DLR component 1565 merely receives the annotations 1560 which correspond to medical facts such as "medical facts and/or assigned medical codes, semantic labels, relationships, links to the corresponding evidence in the text itself" (paragraph [0166] of Sun). Applicant also asserts that Sun explicitly shows in Fig. 15 that the DLR component 1565 receives text as its sole input and does not receive both a "CAD diagnosis" and "data representing the diagnostic intent" of a human user, as required by element (E) of claim 1. Furthermore, the applicant argues that the NLU component in Sun merely extracts information from the text and is not a CAD system and does not receive a CAD diagnosis while the CAD diagnosis in claim 1 is based on the medical image. The applicant then argues that determining whether text is relevant from a billing standpoint, based on the text itself (and possibly also based on annotations derived from the text itself), does not teach making a determination based on a CAD diagnosis and data representing the diagnostic intent of a human user, as required by element (E) of claim 1. The applicant then argues that Sun neither teaches nor suggests making any determination relating to providing output to a human user as required by element E. Instead, Sun merely states that the DLR component 1565 determines 


Examiner respectfully disagrees with the applicant’s arguments. Examiner would first like to address the interpretation of the CAD diagnosis. As the present claim 1 does not elaborate on what is included or excluded from the interpretation of the CAD diagnosis, examiner’s BRI of CAD diagnosis is a CAD diagnosis is interpreted to mean any diagnosis associated with a radiology encounter that includes text or annotations which describes the abnormalities on the medical images. Based on this interpretation, [0168] of Sun was cited to teach element E of claim 1. Examiner asserts that Sun is a much narrower interpretation than the claim language where the determination is being made from a billing standpoint. 

Prior Art Cited but Not Relied Upon
 
Houston, J. D., & Rupp, F. W. (2000). Experience with implementation of a radiology speech recognition system. Journal of digital imaging, 13(3), 124–128. https://doi.org/10.1007/BF03168385.
This reference is relevant because is discloses the speech recognition in radiology.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626